Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on March 29, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 8-9 have been amended and claim 10 has been cancelled.  Accordingly, claims 1-9 are pending in this application.  
Response to Arguments
Applicant's arguments filed on March 29, 2022 have been fully considered but they are not persuasive.   Applicant’s arguments for amended claims 1 and 8-9, with respect to the rejection of claims 1- 9 under Rejection 35 U.S.C. § 103 are discussed below.
On page 6,  Applicant argues a combined layer-like structure comprising all of a skin contact layer, a moisture absorption layer and a wear-resistant layer is not expressly disclosed in Takagi.  
Examiner respectfully disagrees as Takagi teaches a skin contact layer (main body1) that can  include natural fibers and can also comprise a composite yarn structure (moisture absorption layer) and a wear-resistant layer (coating layer 2) (See Paragraphs 21-24 of Takagi).
On page 7, Applicant argues that Guo merely mentions a glove liner, but is silent on a specific layer structure of the glove liner.
Examiner uses Guo as a supporting reference and uses the primary reference, Takagi to teach the specific layer structure of the glove liner (See Paragraphs 21-24 of Takagi).
Again, on page 7, the Applicant argues that Guo is silent on "the finger rubber layer and the root knuckle rubber layer are independently formed at one time by multi-point injection molding".
Examiner respectfully disagrees.  Primary reference, Takagi, is modified in view of supporting reference, Guo, to comprise multi-point injection molding to accomplish producing “the finger rubber layer and the root knuckle rubber layer”.  (see paragraph 20 of Guo, “The glove of the utility model adopts multi-point injection molding, and the injection molding layer is selected at multiple positions on the glove").
Additionally, on page 7, the Applicant argues that Guo is silent on back rubber protection layer made of TPE.
Thompson is introduced to teaches gloves having two-dimensional injection molded components and discloses the back rubber protection layer being made of thermoplastic elastomeric (TPE) (See Paragraphs 0005, 0036 and 0043, of Thompson).  The introduction of Thompson renders the argument moot regarding TPE on page 7.
Please see detailed rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 and 6 - 8 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0280795 A1 to TAKAGI (herein after "Takagi") in view of Chinese Patent No. CN 207505971 to GUO (herein after "Guo"), and further in view of U.S. Patent Application Publication No. US 2016/0120242 A1 to THOMPSON et al. (herein after "Thompson")
As to Claim 1, Takagi discloses a labor protection glove (See Paragraph 0009 of Takagi "The impact-resistant pad is preferably provided to the finger portion. Since fingers, among all hand parts, are particularly likely to be subjected to an impact during labor"), comprising a glove body (Glove 10), wherein the glove body (10) comprises a glove liner (See Paragraphs 0023-0024 of Takagi, teaching a glove liner ( glove main body 1) and a back rubber protection layer (3) disposed on a surface of a back of the glove liner (1) (Back Rubber Protection Layer (3) (See Paragraph 21, “A glove 10 illustrated in FIG. 1 includes: a stretchable glove main body 1 made of fiber; a coating layer 2 laminated to an external face of the glove main body 1 at least in a finger portion and a palm portion; and a plurality of impact-resistant pads 3 provided to the finger portion on an external face side of the coating layer 2 on a back hand side of the glove main body 1.”), the glove liner comprises a skin contact layer (See Paragraphs 0021&0024, "A glove 10 illustrated in FIG. 1 includes: a stretchable glove main body 1 made of fiber" this layer is the contact layer), a moisture absorption layer disposed outside the 5skin contact layer (See Paragraphs 0021-0024, 0027, & 0079, "The abovementioned fiber is selected according to a required function such as heat-retaining properties, thermal insulation properties, cut resistance, moisture-retaining properties...") ( Takagi teaches that a composite of fibers may be used to provide both a glove liner and a moisture absorption layer disposed outside the skin contact layer). and a wear-resistant layer (coating layer 2) disposed outside the moisture absorption layer (See Paragraphs 0021,0033 & 62, " A plurality of impact-resistant pads 3 are provided directly (without an intervention of other layer) to the finger portion on the external face of the coating layer 2 on the back hand side of the glove main body 1"),

    PNG
    media_image1.png
    980
    808
    media_image1.png
    Greyscale

the back rubber protection layer (3) comprises a finger rubber layer (3) disposed at a back of a finger of the labor protection glove (See Figure 4 of Takagi), a palm-back rubber layer disposed at a back of a palm of the glove body (See Figure 4 of Takagi) and a root knuckle rubber layer disposed between the finger rubber layer and the palm-back rubber layer for protecting a root knuckle (See Annotated Figure 4, and Paragraph 33 & 62, "Specifically, one impact-resistant pad 3 is provided to each of the individual finger portions (first finger portion, second finger portion, third finger portion, fourth finger portion, and fifth finger portion"), the finger rubber layer and the root knuckle rubber layer (See Annotated Figure 4 of Takagi). However, Takagi is silent to the layers being independently formed at one time by multi-point injection molding, 
Guo teaches a protection glove being 10 independently formed at one time by multi-point injection molding (See Paragraph 20 of Guo, "The glove of the utility model adopts multi-point injection molding, and the injection molding layer is selected at multiple positions on the glove"). 
Takagi presents analogous art to the claimed invention as it relates gloves having impact resistance pad and methods of making gloves; and, Guo is analogous art to the claimed invention in that it provides gloves with impact resistance that are independently formed by injection molding, through multi-point injection molding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the impact resistance pad made through molding of Takagi, with the layers being independently formed at one time by multi-point injection molding, as taught by Guo, in order to form a protection glove for a user being 10independently formed at one time by injection molding that can be used to optimize the user comfort with more precise impact resistance pads and better placement on the glove.  
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
Still, Takagi and Guo are silent to the back rubber protection layer being made of thermoplastic elastomeric (TPE).  
Thompson teaches gloves having two-dimensional injection molded components and discloses the back rubber protection layer being made of thermoplastic elastomeric (TPE) (See Paragraphs 0005, 0036 and 0043, of Thompson,” The molded components are typically fabricated from thermoplastic elastomers (TPEs), thermoplastic vulcanizates (TPVs), or thermoplastic rubbers (TPRs). Such fabric liners generally consist of fabrics that can withstand temperatures encountered during injection molding processes, e.g., 450“)
Thompson is analogous art to the claimed invention in that it provides gloves with a plurality of injection holes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the back rubber protection layer of Takagi/Guo, the back rubber protection layer being made of thermoplastic elastomeric (TPE),  as taught by Thompson, in order to provide a three-dimensional molded palm portion to enable the glove to fit users (para 0005 of Thompson).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
As to Claim 2, Takagi/Guo/Thompson disclose the labor protection glove according to claim 1, wherein a plurality of grooves are disposed at a surface of the finger rubber layer (See annotated Figure 4 below, of Takagi, teaching wherein a plurality of grooves are disposed at a surface of the finger rubber layer).

    PNG
    media_image2.png
    842
    646
    media_image2.png
    Greyscale

As to Claim 3, Takagi/Guo/Thompson disclose the labor protection glove according to claim 1, wherein a plurality of arc-shaped recesses are disposed at one side of the root knuckle rubber layer close to the finger rubber layer 15with openings of all the arc-shaped recesses facing the finger rubber layer (See Annotated Figure 4 of Takagi, showing arc-shaped recess are disposed at one side of the root knuckle  rubber layer close to the finger rubber layer with openings of all the arc-shaped recesses facing the finger rubber layer).
As to Claim 6, Takagi/Guo/Thompson disclose the labor protection glove according to claim 3, wherein a first division groove is disposed at one side of the arc-shaped recesses of the root knuckle rubber layer close to the palm-back rubber layer (See Annotated Figure 4 of Takagi, wherein a first division groove is disposed at one side of the arc-shaped recesses of the root knuckle rubber layer close to the 25palm-back rubber layer).    
As to Claim 7, Takagi/Guo/Thompson disclose the labor protection glove according to claim 1, wherein a surface of the palm-back rubber layer is provided with a second division groove including a plurality of transversal division grooves 
and longitudinal division grooves which cross each other (See Annotated Figure 1 of Guo, teaching the palm back with the division of grooves).  

    PNG
    media_image3.png
    777
    1257
    media_image3.png
    Greyscale

As to Claim 8, Takagi/Guo/Thompson disclose the labor protection glove according to claim 1, wherein a wear-resistant rubber layer is disposed at one side of the palm of the glove body (See Paragraphs 0026 of Takagi, "The coating layer 2 is laminated to a region on the external face of the glove main body 1 including the finger portion and the palm portion. Specifically, the coating layer 2 includes: a first coating layer 2a that covers the palm portion, a dorsal portion and the finger portion of the external face of the glove main body 1; and a second coating layer 2b that covers an external face of the first coating layer 2a on the palm portion and the finger portion").  

Claims 4 - 5 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0280795 A1 to TAKAGI et al. (herein after "Takagi") in view of Chinese Patent No. CN 207505971 to GUO (herein after "Guo"), and further in view of U.S. Patent Application Publication No. US 2016/0120242 A1 to THOMPSON et al. (herein after "Thompson") as applied to claim 3 above, and further in view of United States Patent No. 4,570,269 to BERLESE (herein after "Berlese").
As to Claim 4, Takagi/Guo/Thompson disclose the labor protection glove according to claim 3, but are silent wherein a connection rubber layer is disposed at one side of the root knuckle rubber layer away from the finger rubber layer, and the connection rubber layer is integrally connected with the root knuckle rubber layer and the palm-back rubber layer by injection molding.  
Berlese teaches a glove with a protective pad wherein a connection rubber layer is disposed at one side of the root knuckle rubber layer away from the finger rubber layer (See annotated Figure 3 below, of Berlese), and the connection rubber layer is integrally connected with the root knuckle rubber layer and the palm-back rubber layer by injection molding (See annotated Figure 3 below, of Berlese, and Col.2 , Lines 51-53, teaching the connection rubber layer is integrally connected with the root knuckle rubber layer and the palm-back rubber layer by injection molding).
Berlese is analogous art to the claimed invention in that it provides gloves with impact resistance that are independently formed by injection molding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shape of the impact resistance pad of Takagi/Guo/Thompson, wherein a connection rubber layer disposed at one side of the root knuckle rubber layer away from the finger rubber, and the connection rubber layer integrally connected with the root knuckle rubber layer and the palm-back rubber layer by injection molding, as taught by Berlese, so that the adhesion of the protection pads to the gloves could be done in fewer steps and provide greater protection to the user by including padding in the area between the root knuckle and the palm-back areas. 
 This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 

    PNG
    media_image4.png
    873
    711
    media_image4.png
    Greyscale


As to Claim 5, Takagi/Guo/Thompson/Berlese disclose the labor protection glove according to claim 4, wherein a pair of groove-shaped openings symmetrical with respect to the connection rubber layer are Page 2 of 10Serial No.: 16/995,830Reply to Office Action of December 29, 2021disposed between the root knuckle rubber layer and the palm-back rubber layer (See annotated Figure 3 of Berlese, disclosing a pair of groove-shaped openings symmetrical with respect to the connection rubber layer are disposed between the root knuckle rubber layer and the palm-back rubber layer).  

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0280795 A1 to TAKAGI et al. (herein after "Takagi") in view of Chinese Patent No. CN 207505971 to GUO (herein after "Guo"), and further in view of U.S. Patent Application Publication No. US 2016/0120242 A1 to THOMPSON (herein after "Thompson") as applied to claim 1 above, and further in view of Chinese Patent No. CN 102672883 A to GUO (herein after "Guo ‘883").

As to Claim 9, Takagi/Guo/Thompson disclose a production method of the labor protection glove according to claim 1, 
the production method comprising the following steps: step 1, preparing the glove liner comprising weaving the skin contact layer and the moisture absorption layer to form the glove liner (See Paragraph 0022 - 0024 of Takagi, "The glove main body 1 is obtained by knitting or weaving a yarn made of fiber, and is stretchable") (See paragraph 0024, “The abovementioned fiber is selected according to a required function such as heat-retaining properties, thermal insulation properties, cut resistance, moisture-retaining properties, cushioning properties, and the like”. Takagi teaches weaving the skin contact layer and the moisture absorption layer to form the glove liner); step 2, sewing the wear-resistant layer (coating layer 2)  comprising sewing the wear-resistant layer (coating layer 2) on an outer surface of the glove liner (1) (See Paragraph 0059 of Takagi, "In the glove 10, since the impact-resistant pad 3 is provided to the external face of the coating layer 2 by sewing onto the glove main body 1");; and step 3, preparing the back rubber protection layer comprising wearing the glove liner on a hand model (See Paragraph 0082 of Takagi, "the glove main body was fitted onto a hand mold").
Takagi/Guo/Thompson are silent to placing the hand model with the glove liner into a rubber-injecting mould of an integrated injection molding machine, closing the rubber-injecting mould, injecting rubber onto an upper surface of the finger of the labor protection glove via a rubber-injecting hole located above the finger of the labor protection glove while injecting molten rubber into a second rubber-injecting hole located at the root knuckle, and cooling to integrally form the root knuckle rubber layer and the palm-back rubber layer, so as to obtain the back rubber protection layer by rubber injection, wherein a rubber-injecting temperature is in a range of 180-220°C, and a rubber-injecting pressure is in a range of 15-22MPa.  
Guo ‘883 teaches protection gloves wherein placing the hand model with the glove liner into a rubber-injecting mould of an integrated injection molding machine (See Paragraph 0014 of Guo ‘883, "The fiber glove to be coated is first wrapped on a hand-shaped mold, and then an already-wrapped hand-shaped mold is fixed on the rubber injection device And turn the turntable to insert a hand-shaped mold into the inner cavity of the upper and lower molds to keep the hand-shaped mold’s palm-side fiber surface aligned with the inner cavity of the upper and lower molds to form a 0.1-10mm hand-surface cavity"),
closing the rubber-injecting mould, injecting rubber onto an upper surface of the finger of the labor protection glove via a rubber-injecting hole located above the finger of the labor protection glove (See Paragraph 0014 Guo ‘883, teaching closing the rubber-injecting mould, injecting rubber onto an upper surface of the finger of the glove via a rubber-injecting hole located above the finger of the glove while injecting molten rubber into a rubber-injecting hole located at the root knuckle, " The thickness of the gap layer is gradually reduced to zero on the back side of the hand of the hand mold or the back of the hand from the tip of the finger to the neck of the hand. The cavity-type gap layer on the back of the hand with a thickness of 0.1～10mm, so that the area of the cavity-type gap layer on the back of the hand or the area of the rubber coating on the back of the fiber glove is greater than 0; turn on the rubber injection device to inject the rubber liquid into the hand through the rubber nozzle), and cooling to integrally form the root knuckle rubber layer and the palm-back rubber layer, so as to obtain the back rubber protection layer by rubber injection, wherein a rubber-injecting temperature is in a range of 180-220°C, and a rubber-injecting pressure is in a range of 15-22MPa (See Paragraph 0014 of Guo ‘883, "After the mold is aligned with the upper and lower molds, fill it in the gap formed and allow it to cool for 1-10 seconds  (See paragraph 14, teaching the injection temperature and pressure "injection temperature is controlled to 50℃～260℃, and the injection pressure is 0.1-200MPa").  
Guo ‘883 is analogous art to the claimed invention in that it provides gloves with an impact resistance pads and methods of making gloves.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of making impact resistance pads through molding of Takagi/Guo/Thompson, placing the hand model with the glove liner into a rubber-injecting mould of an integrated injection molding machine, closing the rubber-injecting mould, injecting rubber onto an upper surface of the finger of the labor protection glove via a rubber-injecting hole located above the finger of the labor protection glove, and cooling to integrally form the root knuckle rubber layer and the palm-back rubber layer, so as to obtain the back rubber protection layer by rubber injection, wherein a rubber-injecting temperature is in a range of 180-220°C, and a rubber-injecting pressure is in a range of 15-22MPa.  , as taught by Guo ‘883, in order to increase the protection quality and service life of the glove for the overall comfort and quality of the users experience (See paragraph 0004 of Guo ‘883).  
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
Still Takagi/Guo/Thompson/Guo’883 are silent in disclosing while injecting molten rubber into a second rubber-injecting hole located at the root knuckle.
However, Thompson teaches gloves having two-dimensional injection molded components and discloses the glove while injecting molten rubber into a second rubber-injecting hole located at the root knuckle (See Paragraphs 0056,0060 and 0061, of Thompson,” The sprue bushing 630 is capable of mating with a nozzle 652, that is part of an injection molding barrel 656 that contains a plasticating screw 654 for melting and injecting a plastic material, which when injected into an injection mold is delivered via a runner and gate system (not shown), as is known to those in the art, to at least one of the cavities 604, 606,608,610,620,624,626,628, 630, and 632 and becomes a two-dimensional injection molded component, as discussed above.”  Thompson teaches a plurality of rubber injecting holes (cavities)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of making impact resistance pads through the injection molding of Takagi/Guo/Thompson/Guo’883, while injecting molten rubber into a second rubber-injecting hole located at the root knuckle,  as taught by Thompson, in order to  provide a three-dimensional molded palm portion to enable the glove to fit users hands (para 0005 of Thompson).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732